 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                              UNITED STATES BANKRUPTCY COURT
 7
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                          SAN JOSE DIVISION
 9

10
     In re                                             Case No.: 20-50628 SLJ 11
11
     FRE 355 Investment Group, LLC,                    Cases Jointly Administered
12
                                                       Chapter 11
13                         Debtor.
                                                       Case No.: 20-50631 SLJ 11
14
                                                       NOTICE OF MOTION TO DISMISS
15                                                     CHAPTER 11 CASES
     In re
16
     Mora House, LLC,
17                                                     Date: August 19, 2020
                           Debtor.                     Time: 2:00 p.m.
18                                                     Place: Courtroom 9 (Telephonic)
                                                       US Bankruptcy Court; Judge Johnson
19                                                     280 South First Street
                                                       San Jose, California 95113
20

21           Please take notice, that Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for the
22   beneficiaries of the mortgages on the real property owned by FRE 355 dba FRE 355 Investment
23   Group, LLC (“FRE 355”) and Mora House, LLC (“Mora House”) (FRE 355 and Mora House are
24   collectively referred to as “Debtors”) has moved for an order dismissing the Debtors’ chapter 11
25   cases pursuant to 11 U.S.C. § 1112(b).
26           A hearing on the motion will be held on August 19, 2020 at 2:00 p.m. in the Courtroom of
27   the Honorable Stephen L. Johnson, Courtroom 9 (held telephonically), United States Bankruptcy
28   Court, 280 South First Street, San Jose, California 95113. Pursuant to Bankruptcy Local Rule

Case: 20-50628     Doc# 70     Filed: 07/22/20    Entered: 07/22/20 15:55:08        Page 1 of 2
 1   9014-1(c), any opposition shall be filed and served on the initiating party at least 14 days prior to

 2   the actual scheduled hearing date.

 3          The complete motion to dismiss chapter 11 cases is mail served herewith. The voluminous

 4   supporting Hart Declaration and request for judicial notice are available upon written or email

 5   request to the undersigned or at this internet link: https://bit.ly/2CFMz5D

 6   Dated: July 22, 2020                                          Lewis R. Landau
                                                                   Attorney-at-Law
 7

 8
                                                                   By:/s/ Lewis R. Landau
 9                                                                 Lewis R. Landau
                                                                   Attorneys for Movants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50628      Doc# 70     Filed: 07/22/20     Entered: 07/22/20 15:55:08         Page 2 of 2
                                                  -2-
